Name: Council Regulation (EEC) No 2245/78 of 26 September 1978 amending Regulation (EEC) No 2744/75 on the import and export system for products processed from cereals and rice
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  trade;  EU finance;  foodstuff
 Date Published: nan

 29 . 9 . 78 Official Journal of the European Communities No L 273/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2245/78 of 26 September 1978 amending Regulation (EEC) No 2744/75 on the import and export system for products processed from cereals and from rice for products processed from cereals and from rice (5) shall be amended as follows : ' 1 . When calculating the variable component of the levy applicable to the products listed in Annex I under tariff heading No or subheading 11.02 A V a) 1 , 11.04 C II , 11.08 A, 11.09, 17.02 B II , 21.07 F II and 23.03 A I and intended at the time of importation for the same uses as those laid down for the granting of production refunds on :  potato starch ,  common wheat, maize and broken rice used in the Community for the manufacture of starch ,  maize used for the manufacture of groats and meal for the brewing industry, the production refunds granted shall be taken into account.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 1 25/78 (2), and in particular Articles 11 (3) and 14 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 4 (2) of Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (3 ), as last amended by Regulation (EEC) No 1 1 27/78 (4 ) provides for produc ­ tion refunds for maize groats and meal used by the brewing industry in the production of beer ; whereas account should be taken of the production refund in calculating the variable component of the import levy applicable to maize groats and meal for the brewing industry falling under subheading 11.02 A V a) 1 of the Common Customs Tariff, HAS ADOPTED THIS REGULATION : Article 1 Article 5 ( 1 ) of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 2 June 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1978 . For the Council The President J. ERTL ( ¢) OJ No L 281 , 1.11.1975, p. 1 . (2) OJ No L 142, 30 . 5 . 1978 , p. 21 . (*) OJ No L 281 , 1.11.1975, p. 57 . (4) OJ No L 142, 30 . 5 . 1978 , p. 24 . (5) OJ No L 281 , 1.11.1975, p. 65 .